Welch, J. The proceedings in this case were instituted under section 19 of “An act in regal'd to roads and bridges in counties under township organization, and to repeal an ; ct and parts of acts therein named,” approved June 23, 1883, and in force July 1, 1883, the material provisions of which are that where it is necessary to construct or repair a bridge or the approach thereto in any town, the commissioners of highways in such town shall make a careful estimate of the probable costs of the same, and attach thereto their affidavits that it is necessary, and that it will not be made more expensive than is needed for the purposes desired, and they shall file such estimate and affidavit with a petition to the board of supervisors, praying for an appropriation for the one half of the estimated costs of such work. After this has been done they are required to sho w that the costs of the bridge will be more than twenty cents on the one hundred dollars on ¡the latest assessment roll, and that the levy of the roa ■ and bridge tax for that year in said town was for the full amount of sixty cents on each one hundred dollars allowed by law for the conlmissioners to raise, the major part of which was needed fertile ordinary repair of roads and bridges; when this has been shown the county board shall appropriate from the county treasury a sum sufficient to meet one half of the expenses of the said bridge, on condition that the town asking aid shall furnish the other half of the required amount. Under this law the commissioners determine the necessity of the bridge and make estimate of the probaffie cost of the same, and that it will not be made more expensive than is needed for the purposes desired, and attach thereto their affidavits. They present their petition, with the estimate and affidavit, to the board of supervisors, praying for an appropriation out of the county treasury for a sum equal to one half the expenses of the said bridge, and if they make it to appear that the costs of such bridge will be more than twenty cents on the one hundred dollars on the latest assessment roll, and that the levy of the road and bridge tax for that year in said town was for the full amount of sixty cents on each one hundred dollars allowed by law for the commissioners to raise, the major part of which was needed for the ordinary repair of roads and bridges, they have done all which, under the law, they are required to do to entitle them to the granting of their petition conditionally upon the town asking aid furnishing the other half of the required amount. There was evidence on the trial of the issues in this case that the bridge over Spoon river at the place described in the petition, “was rotten and unsafe; been condemned all summer; that the commissioners met and condemned it; that it was a wooden bridge, and had been built fifteen or sixteen yeai-s; the timbers were rotten and decayed.” That it was necessary for the public interest to have a new bridge built there; that the amount of travel on the road was as much as on any other road in the town; that the commissioners had made an estimate of the costs, which wras estimated at $3,200; that the costs of the bridge exceeded twenty cents on the $100 valuation of taxable property, as shown by the assessment roll of the last year; that the levy for road and bridge tax for that year was the full sum of sixty cents on each one hundred dollars allowed by law for the comtnissionei'3 to raise, and that the major part of it was needed for the ordinary repair of roads and bridges. There is also evidence tending to show that there were, in the treasury of the commissioners, funds sufficient to pay the one half, and set apart for that purpose. In the view we take, the necessity for the bridge and the estimate of its cost is made by the commissioners and evidenced by their affidavits. The facts that must exist and be made to appear to the board of supervisors are as stated ante. The difference between this statute and the one of 1879, of which this is an amendment, is obvious. The statute of 1879 required the commissioners to have provided their half of the funds as a condition precedent, and that the supervisors should make an unconditional appropriation of the other half. This statute provides that the appropriation shall be made on condition that the town asking aid shall furnish the other half of the required amount. It is not a condition precedent under this statute that the money should have been provided prior to the action of the board of supervisors, making the conditional order payable only when the town asking aid shall furnish the other half of the required amount. The authorities referred to of The People ex rel v. Supervisors, 100 Ill. 640; Town of New Boston v. Supervisors, 110 Ill. 197; Supervisors v. People, 110 Ill. 511; The Board of Supervisors of Kendall County v. The People ex rel. Commissioners of Highways of Town of Bristol, 12 Bradwell, 210, are all cases- decided under the law of 1879, and they each hold that the finding of the commissioners as to the necessity of a bridge would conclude the county board of supervisors; but upon the question whether a town has raised one half of the necessary funds for completing the'proposed wor c, the finding of the commissioners would not conclude the county board of supervisors and the courts from inquiring into the existence of such fact. These cases are not authority upon the question as to whether -it is a condition precedent that the town asking aid has provided one half of the necessary funds for completing the proposed work prior to the board of supervisors making the order of appropriation of the other half. That was necessary under the law of 1879, the order of appropriation being absolute and unconditional; but under the present statute the order is made conditionally upon the town furnishing the one half. The order only becomes absolute upon the town furnishing the one half required of it to be furnished. We are of the opinion the relators have shown a clear right to the writ of mandamus, and the judgment of the circuit courtis affirmed. Affirmed.